




Exhibit 10.13


Summary of Compensation of Named Executive Officers
Name
Base Salary
Thomas E. Gottwald
Chairman of the Board, President, and Chief Executive Officer
$
992,300


Robert A. Shama
President, Afton Chemical Corporation
$
556,500


Bruce R. Hazelgrove, III
Executive Vice President and Chief Administrative Officer
$
437,700


Brian D. Paliotti
Chief Financial Officer and Vice President
$
345,000


Steven M. Edmonds *
Vice President, NewMarket Corporation
$
107,100







* Mr. Edmonds served as Vice President and General Counsel through December 31,
2015 and now serves as Vice President of NewMarket. He is expected to retire on
March 31, 2016. The above amount represents his base salary to that date.


